Per Curiam.
Defendant, Mortimer L. Schultz, appeals from the order and judgment of the Chancery Division of the Superior Court approving of a plan whereby the assets of the limited partnership were conveyed to a corporation, the shares of which were issued to the limited partners in proportion to their interest. The defendant Schultz charges that the trial court erred in holding that he was not entitled to any interest in the assets of the limited partnership and was not entitled to receive any shares of stock of the said corporation. He alleges also that the trial court should have ordered liquidation of the assets of the limited partnership by sale. We are satisfied that the trial court correctly disposed of the issues in this case and the order and judgment is accordingly in all respects affirmed. Our mandate shall issue forthwith.
For affirmance — Chief Justice Weifteaub and Justices Eeafcis, Pboctoe, Hall and Schettifo. — 5.
For reversal — None.